DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner has interpreted “control error packet” as a packet received from the receiver telling a transmitter to increase or decrease transmitted power (refer to [0029], [0030], and [0032] of Martchovsky US 2019/00521117).

Allowable Subject Matter
Claims 1, 5, 10, and 15 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method for receiving a control error packet in a wireless power transfer system comprising receiving, from a wireless power receiver, the control error packet; and transmitting, to the wireless power receiver, a data packet within a control error interval after receiving the control error packet, wherein the control error interval is variable within a range, and wherein a size of the data packet is varied based on the control error interval.
Regarding Claim 10, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method of transmitting a control error packet in a wireless power transfer system comprising transmitting, to a wireless power transmitter, the control error packet; and transmitting, to the wireless power transmitter, a data packet within a control error interval after transmitting the control error packet, wherein the control error interval is variable within a range, and wherein a size of the data packet is varied based on the control error interval.
Regarding Claim 5, it depends from Claim 1.
Regarding Claim 15, it depends from Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 February 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836